Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claims 1, 13,
“a target determination module configured to convert the pre-operative or real-time image data of the target region including a heart into a morphological map registered to the pre-operative or real-time image to project morphological feature information including wall thickness of the heart, or scar tissue on the heart, or both, on corresponding features in the real-time image of the target region, the morphological map comprising a danger zone denoting a high risk area where critical anatomy is located; 
at least one medical instrument configured to perform a procedure on the target region such that the at least one medical instrument is guided to a region suitable for performing an operative task based upon the morphological map, the at least one medical instrument being configured to perform the operative task based on the morphological feature information”

Claim 26,
“generating a morphological map registered to the real-time image on a display to project morphological feature information including wall thickness of the heart, or scar tissue on the heart, or both, on corresponding features in the real-time image of the target region, the morphological map comprising a danger zone denoting a high risk area where critical anatomy is located; 
and
performing a procedure on the target region such that at least one medical instrument is guided to a region suitable for performing an operative task based upon the morphological map”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793